Citation Nr: 0217880	
Decision Date: 12/11/02    Archive Date: 12/18/02	

DOCKET NO.  99-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied 
the benefit sought on appeal.  The veteran, who had active 
service from April 1941 to July 1943, appealed that 
decision to the BVA, and the case was referred to the 
Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  A BVA decision dated in January 1976 denied service 
connection for a lumbar spine disability.  

3.  The evidence associated with the claims file 
subsequent to the Board's January 1976 decision is new and 
so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

4.  A chronic back disorder was not manifested during 
service or for many years following separation from 
service, and arthritis of the lumbar spine was not 
manifested within one year of separation from service.

5.  A currently diagnosed back disorder is not causally or 
etiologically related to service or to any incident that 
occurred during service.




CONCLUSIONS OF LAW

1.  The Board's January 1976 decision, which denied 
entitlement to service connection for a lumbar spine 
disability, is final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).  

2.  The evidence received subsequent to the Board's 
January 1976 decision is new and material, and the claim 
of entitlement to service connection for a back disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2002).  

3.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO's 
January 1999 rating decision acknowledged that the 
veteran's claim for service connection for a back disorder 
had previously been considered and denied by rating 
decisions dated in August 1976 and March 1977.  The 
veteran's representative argued that a June 1976 letter to 
the veteran constituted a decision, but that the veteran 
was not provided notice of his appellate rights.  
Therefore, it was asserted that the veteran's claim 
remained open since the submission of evidence by the 
veteran.  The RO conceded that the June 1976 letter, as 
well as rating decisions dated in August 1976 and March 
1977, did not consider the evidence submitted by the 
veteran at that time and considered the evidence submitted 
in 1976 in the January 1999 rating decision.  

However, the January 1999 rating decision makes no mention 
of the Board's January 1976 decision and does not 
specifically determine whether new and material evidence 
has been submitted to reopen the veteran's claim, although 
the RO's adjudicative actions appear to implicitly reopen 
the previously denied claim.  Nevertheless, the 
requirement of submitting new and material evidence to 
reopen a claim is a material legal jurisdictional issue 
that the Board is required to address on appeal despite 
the RO's action.  See Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996) (statutory tribunal must ensure 
that it has jurisdiction over each case before 
adjudicating merits, potential jurisdictional defect may 
be raised by the Court or tribunal, sua sponte, or by any 
party, at any stage in proceedings, and, once apparent, 
must be adjudicated).  Accordingly, the Board has 
recharacterized the issue on appeal as whether new and 
material evidence has been submitted to reopen the 
previously denied claim for service connection for a back 
disorder.  

The veteran essentially contends that his claim of 
entitlement to service connection for a back disorder 
should be reopened on the basis that he has submitted new 
and material evidence that is not only sufficient to 
reopen the claim, but also sufficient to grant service 
connection.  The veteran's initial claim for service 
connection for a back disorder was first considered and 
denied by the RO is a June 1975 rating decision.  The 
veteran appealed that decision to the BVA, and in a 
January 1976 decision the Board affirmed the RO's denial.  
In that decision the Board found that the veteran was 
treated for an episode of acute myositis of the back 
during service; that the veteran had sustained injuries to 
his back on several occasions after service; that 
arthritis of the back was reported in 1965; and that 
spinal arthritis was not shown to be of service origin.  
The Board concluded that a lumbar spine disorder was not 
incurred in or aggravated during service and that 
arthritis of the lumbar spine may not be presumed to have 
been so incurred.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision or the veteran filed a motion alleging clear and 
unmistakable error in the Board's decision.  38 U.S.C.A. 
§§ 7103, 71111 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.1100, 20.1400 (2002).  Following a final Board 
decision, absent submission of new and material evidence, 
the claim may not be reopened or readjudicated by the VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In this case, the 
veteran did not file a motion for reconsideration or a 
motion alleging clear and unmistakable error in the 
Board's January 1976 decision.  Therefore, the Board's 
January 1976 decision is final and may not be considered 
on the same factual basis.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally decided, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence 
presented or secured since the last final denial of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  The Board acknowledges that there 
has been a regulatory change in the definition of new and 
material evidence with respect to all claims made on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  
Since the veteran filed his claim prior to August 29, 
2001, the earlier definition of new and material evidence 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
the evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to evaluate the merits 
of the claim on the basis of all of the evidence of 
record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary to 
substantiate his claim has been satisfied.  

The evidence for consideration at the time of the Board's 
January 1976 decision consisted of the veteran's service 
medical records, private medical records and report of VA 
examinations.  The Board notes that while this evidence 
clearly showed the presence of a back disorder at the time 
of the Board's January 1976 decision, the record was 
devoid of an opinion as to the etiology of the veteran's 
back disorder.  Presuming the credibility of the evidence 
associated with the claims file subsequent to the January 
1976 decision, the Board finds that the evidence now 
contains opinions as to the etiology of the veteran's back 
disability.  

In particular, a January 1976 letter from Lee W. Hawkins, 
M. D., related that the veteran's back disability was 
"obviously service connected, irregardless of the 
situation at the time of discharge."  In addition, a May 
2001 statement from Edward J. Brophy, D.O., indicates that 
the phrase "at least as likely as not" could describe the 
etiology of the veteran's back problems in relationship to 
his service.  Lastly, the Board obtained an expert medical 
opinion from the veteran's health administration (VHA) 
concerning the etiology of the veteran's back disability.  
All of this evidence is new, in that it was not previously 
physically of record at the time of the January 1976 BVA 
decision, and the evidence is material because it 
addresses an element missing at the time of the Board's 
January 1976 decision, specifically, the etiology of the 
veteran's back disability and its relationship to service.  

As such, the evidence associated with the claims file 
subsequent to the Board's January 1976 decision is both 
new and material and is so significant that it must be 
considered with the previous evidence in order to fairly 
decide the merits of the veteran's claim.  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence and the claim is reopened.  As such, the 
RO was correct in addressing the veteran's claim on the 
merits and the Board will now address the merits of the 
veteran's claim.  

Prior to addressing the veteran's claim on the merits the 
Board must address the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of information and 
evidence needed to substantiate and complete a claim.  
Collectively, the January 1999 rating decision, the 
statement of the case and the various supplemental 
statements of the case issued in connection with this 
appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reason the claim was denied.  In addition, supplemental 
statements of the case issued in May and June 2001 
specifically informed the veteran of the provisions of the 
VCAA, including the division of responsibilities in 
obtaining evidence between the VA and the veteran.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the Board notes that the veteran's service 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded VA examinations in 
connection his claim for service connection.  Private 
medical records have been submitted by the veteran and the 
Board obtained a medical opinion to resolve the medical 
question at issue on appeal.  The Board notes that after 
obtaining the VHA opinion the Board invited the veteran's 
representative to submit any additional evidence or 
argument, but no response was received from the 
representative to that solicitation.  Significantly, 
neither the veteran nor the veteran's representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained prior to final appellate review.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The Board also finds that the 
VA has done everything necessary to assist the veteran and 
that no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The veteran essentially contends that he sustained an 
injury to his back during service, that he continued to 
have problems with his back since that service injury 
during and following service, and that his currently 
diagnosed back disorder is related to the service injury.  
Service medical records include a report of a physical 
examination performed in April 1941 in connection with the 
veteran's entry into service.  That examination indicates 
that the spine and extremities were normal.  A transcript 
of the veteran's medical history indicates that in June 
1941 the veteran was hospitalized for treatment of acute 
myositis of the back.  Three days following admission the 
veteran was discharged to duty and described as "well."  
In September 1943 the veteran was hospitalized for 
treatment of a simple fracture of the left malar bone.  
During that hospitalization the veteran related a history 
of an injury affecting his right arm and back three years 
previous when he fell into a pit.  X-rays of the back 
taken during the hospitalization were negative.  An entry 
reflects that there had been no improvement in the 
veteran's back trouble and the physician doubted there 
would ever be until the veteran was released from service 
at which time a spontaneous cure could then be expected.  
Upon hospital discharge it was noted that the veteran had 
complained of vague, aching pains in the back but that 
investigation failed to reveal any pathology.  The veteran 
was discharged to duty.  A report of a medical survey 
dated in June 1943 shows the veteran was discharged as 
unfit for service due to chronic recurrent right shoulder 
dislocation.  No mention of the back was contained in that 
record.  

A report of a VA examination performed in September 1944 
shows the veteran reported that he had received no medical 
care since his discharge by either private physicians or 
Government agencies.  The veteran related no complaints 
pertaining to the back and the examination report contains 
no clinical findings or diagnosis pertaining to the back.  

A report of a VA examination performed in May 1948 shows 
the veteran reported that he had received no medical care 
since his last examination.  The veteran reported no 
complaints pertaining to his back and the examination 
report contains no clinical findings or diagnosis 
pertaining to the back.

A report of a VA examination performed in September 1955 
shows the veteran reported no complaints pertaining to the 
back, and the examination report contains no clinical 
findings or diagnosis pertaining to the back.  

A November 1955 statement from John F. Mayo, M.D., shows 
the veteran reported that in 1942 during service he fell 
between a truck and a building injuring his right 
shoulder.  A statement received in December 1955 from 
Harold D. Lockwood, D.C., also relates that the veteran 
had sustained an injury to his right shoulder in 1942.  

A report of a VA examination performed in November 1956 
shows the veteran reported no complaints pertaining to the 
back, and the examination report contains no clinical 
findings or diagnosis pertaining to the back.  

A report of X-rays of the lumbar spine dated in March 1965 
contains impressions of lumbar scoliosis and hypertrophic 
changes and generalized intervertebral disc disease with 
the most marked changes at L5, S1. 

A report of a disability examination performed in October 
1970 by J. S. Kozak, M.D., shows the veteran's main 
difficulty was in his lower back with some pain down the 
back of his thighs to his legs and at times all the way 
down to his foot, mainly in the left leg.  The veteran 
stated that his back difficulties started when he was laid 
up for a while and then was able to go to work at the 
Board of Water and Light where he worked until 1964 when 
he again hurt his back when he was pulling on a six-foot 
pipe with a wrench and the wrench broke so that he fell 
down with another worker on top of him.  It was also noted 
that in 1966 the veteran hurt his back when he was lifting 
a box with some parts.  The veteran related that he only 
took a few hours off with each of these episodes which 
occurred at work.  Another back injury in 1966 was also 
related when the veteran was putting up a dock in a lake 
and his right leg went out from under him and he had more 
acute symptoms.  Later in 1966 while at home he was 
walking out the front door when his right leg slipped and 
he fell down one step on his concrete front porch.  He was 
noted to have fallen on his left side and had ecchymosis 
over his entire left hip and thigh.  Lastly, the veteran 
stated that in April 1970 he bent over to pick up a pencil 
and had acute pain in his back and legs.  Following the 
examination it was Dr. Kozak's impression that the veteran 
had degenerative arthritis of the lumbar spine and 
degenerative disc disease.  

A report of a VA examination performed in August 1971 
concluded with a pertinent diagnosis of osteoarthritis and 
wedging of the upper lumbar spinal body secondary to 
trauma.  

Statements from two individuals dated in March 1975 were 
to the effect that they became acquainted with the veteran 
in 1943 and that he had back problems since that time.  
One of these statements relates that the veteran had 
informed the writer that he had injured his back while in 
the Navy.

A January 1976 statement from Lee W. Hawkins, M.D., shows 
the veteran had informed Dr. Hawkins that his low back 
pain first developed in April 1941 during service when he 
injured himself carrying a duffel bag.  The veteran also 
related that in 1942 he fell off a flatbed truck between 
the truck and a building with a bag of building materials 
and dislocated his shoulder and hit his back.  Dr. Hawkins 
indicated that at the time of the veteran's discharge 
there was no evidence of a back disability but the veteran 
did have symptomatology off and on during service.  
Dr. Hawkins stated that he felt the veteran's current back 
disorder was obviously service connected, irregardless of 
the situation at the time of his discharge.  He indicated 
that there was no question that the veteran's sciatica 
first appeared during service and was directly related 
first to the fall with a duffel bag and secondly to a fall 
between a truck and a wall with injury to the back at that 
time.  

Statements from several individuals dated in July 1976 
were to the effect that they had known the veteran prior 
to service and that he had no back problems prior to 
service and that when he was discharged from service he 
had constant back problems.  

In a January 1977 statement Dr. Hawkins reiterated his 
opinion that the veteran's back injuries were definitely 
related to his service-connected accident.  Dr. Hawkins 
related that on many occasions the veteran mentioned his 
back injury to physicians when examined by the VA, but was 
told that nothing could be done for his back and no 
treatment was offered.  Dr. Hawkins concluded that to 
state the veteran never complained of his back injury and 
back symptoms following service was incorrect.  

The report of a physical examination dated in July 1977 
performed by W. O. Badgley, M.D., relates that he had 
first seen the veteran in 1966, and a copy of that initial 
visit was enclosed with the examination report.  Dr. 
Badgley related to back injuries the veteran sustained 
during service, the first while carrying a duffel bag, 
lost his balance and fell striking his back and a second 
injury which occurred when he fell between a truck and a 
building while unloading building materials.  The 
diagnosis following the examination was marked 
degenerative disc disease; osteogenic back pain, traumatic 
and related to the accidents described.  The 1966 office 
record indicates that the examination was primarily to 
determine which of three accidents [following service] 
were to blame for his present inability to perform his 
previous occupation.  The first accident occurred while 
the veteran was working for the Board of Water and Light 
performing repairs with a wrench and he and another 
mechanic fell in a pile of parts with the other mechanic 
on top of the veteran.  The veteran also reported a second 
back injury at the Board of Water and Light which he 
reported but necessitated no medical treatment.  The third 
accident occurred in May 1965 when he was helping put out 
a dock and he slipped and fell.  No mention of any service 
injury was recorded in this record.  

A February 2001 medical record from Richard D. Entz, M.D., 
shows the veteran was having progressive debility 
secondary to arthralgias, mostly in the shoulders as well 
as the lumbar spine.  The veteran related all of his 
ongoing problems to an injury he had while in the service 
in 1945.  The assessment was arthralgias, possibly related 
to a remote injury.  

A March 2001 letter from Edward J. Brophy, D.O., relates 
that the veteran sustained an injury of his right shoulder 
and back when he fell from a flatbed truck carrying 
building materials.  The pertinent clinical impressiones 
following the examination were lumbar degenerative disc 
disease with spondylosis and spondyloarthrosis and 
degenerative scoliosis due to degenerative disc disease.  
A subsequent May 2000 statement from Dr. Brophy indicates 
that the phrase "at least as likely as not" certainly 
could describe the etiology of the veteran's back problem 
in relation to his military service.  He indicated that it 
was reasonable to say that his present disability may or 
may not be the result of that trauma, but it was at least 
as likely as not the result of that trauma.  An August 
2001 letter from Dr. Brophy relates that he saw the 
veteran in March 2001 regarding his lumbar degenerative 
disc disease and that he had not reviewed any other 
records regarding the veteran other than what existed in 
the file at his office.  Dr. Brophy indicated that he had 
done the best that he could to try to delineate the 
veteran's chief complaint as best as he could to try to 
understand the history.  He conceded that what occurred 
during World War II could only be documented in his 
medical file and that the records had to speak for 
themselves.  He stated that if the veteran had an injury 
and that it had persisted to date, then so be it.  Dr. 
Brophy did not have any other particular explanation other 
than what he had in his records.  

In May 2002, the Board requested a VHA opinion concerning 
two questions.  The Board inquired as to the medical 
likelihood that the trauma to the veteran's shoulder in 
surgery would have caused injury to his back which 
resulted in chronic residuals.  The Board also asked 
whether it was at least as likely as not that the 
veteran's currently diagnosed back disorders began in or 
were otherwise related to his military service, or due to 
post service back injuries.  A July 2002 response from a 
physician described as the chief of the orthopedic section 
indicated that he did not know of any trauma during 
surgery that could contribute to spine degenerative 
osteoarthritis.  He indicated that if the veteran had 
trauma during surgery to hurt his back he would have had 
complaints right after surgery and that such complaints 
were not present in the medical records.  The physician 
concluded that he believed the veteran's back problems are 
not service related and started after he was discharged 
from active duty.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic 
diseases, such as osteoarthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury occurred 
in service alone is not enough.  There must be a chronic 
disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

Based on this record, the Board finds that the veteran is 
not shown to currently have a back disorder which is in 
any way related to service.  The veteran's service medical 
records contain no evidence of a chronic back disorder 
during service, and the medical evidence clearly 
demonstrates that a back disorder was first manifested 
many years following the veteran's separation from 
service.  While the veteran clearly received treatment for 
complaints associated with his back during service, these 
complaints must have been acute and transitory in nature 
and resolved following appropriate treatment since no 
chronic back disorder was shown during service or for many 
years following separation from service.  In this regard, 
the Board would observe that medical records pertaining to 
a September 1943 hospitalization of the veteran indicate 
that during the hospitalization the veteran had complaints 
of vague aching pains in the back, but that investigation 
failed to reveal any pathology to account for those 
complaints.  In addition, at the time of the veteran's 
medical board survey, no complaints or clinical findings 
pertaining to the back were recorded.  

Following service, the veteran was seen for examinations 
by the VA in September 1944, May 1948, September 1955 and 
in November 1956, at which time no complaints, clinical 
findings or diagnosis pertaining to the back were 
recorded.  Significantly, medical records from Dr. Badgley 
dated in 1966 and Dr. Kozak dated in October 1970 clearly 
relate a series of back injuries following service 
beginning in 1958 with subsequent work-related injuries in 
the 1960's.  It is significant that at the time of the 
date of both medical records no history of any service 
back injury was recorded. 

The Board does acknowledge the medical opinions which 
suggest a relationship between a currently diagnosed 
disorder and the injury the veteran reports he sustained 
during service.  In this regard, medical opinions from Dr. 
Hawkins in January 1976, and more recently from Dr. Brophy 
in 2001 are to the effect that the veteran's currently 
diagnosed back disorder is related to the service injury.  
However, neither Dr. Hawkins or Dr. Brophy apparently had 
the benefit of a review of all medical records pertaining 
to the veteran's disability since neither physician 
relates the history of documented injuries to the 
veteran's back following service.  Indeed, Dr. Brophy 
indicates that all of his history comes from the veteran 
and his own office records.  The only medical opinion of 
record which takes into account all of the medical 
evidence associated with the claims file is the VHA 
opinion dated in July 2002 which concludes that the 
veteran's back problems were not service related and began 
after he was discharged from service.  

The Board places greater probative value on the VHA 
opinion since it was based on a complete review of the 
medical evidence of record and less probative value on the 
opinions of Dr. Hawkins and Dr. Brophy which do not 
reflect a review of all medical records, including that 
pertaining to injuries the veteran sustained following 
service.  Accordingly, the Board concludes that a chronic 
back disorder was not manifested during service and that 
arthritis of the lumbar spine was first manifested more 
than one year following separation from service.  In 
addition, the Board finds that the weight of the medical 
evidence clearly demonstrates that the veteran's currently 
diagnosed back disorder is of post service origin and 
unrelated to any injury he may have sustained during 
service.  Therefore, service connection for a back 
disorder is not warranted


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for a back disorder 
is reopened.

Service connection for a back disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

